DARBY, J.
Charles Cassidy was convicted in the Mayor’s Court of the village of North College Hill and fined on an affidavit charging him with unlawful possession of intoxicating liquors. Cas-sidy appealed the case to the Common Pleas and two questions were presented for consideration.
First: Did the Mayor have jurisdiction to try Cassidy?
Second: Did the evidence sustain the charge ?
The Common Pleas Court held:
1. The office of mayor is a legal office and it cannot be attacked by motions to dismiss or to quash, or by demurrer to an affidavit in a prosecution charging unlawful possession of intoxicating liquor.
2. The evidence is, that when the officers approached the house, Cassidy broke the bottle of so-called “home brew”. The court will not take judicial notice of its meaning and evidence will be necessary to prove the “home brew” was intoxicating.
3. Claim of the State that 6175 GC applies is not sufficient. 6175 GC was not enacted under the constitutional amendment, as was 6212-15 GC, which prohibits manufacture and sale of liquor, etc., and has no application to this' case.
4. Cassidy should not have been convicted because he broke a bottle, which gave rise to an unfavorable presumption against him. Judgment reversed and case remanded.